DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "…the collection of…" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10, 11, 13, 14, 19-23 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franke (U.S. PG-PUB NO. 2017/0147991).
Regarding claims 1 and 28, Franke discloses a non-transitory computer readable media storing a set of instructions, executable on at least one programmable device (a computer readable medium containing non-transitory computer executable code that, when executed by the computing device 210 creates an execution environment for a computer program, paragraph 98) and a method comprising: obtaining physical object data for a physical object (obtaining an image of a license plate for the vehicle, paragraph 20); determining a physical object type based on the obtained physical object data (image capture of an item such as an automobile or other vehicle, paragraph 41; determining a vehicle type or detecting large-scale defects or damage such as a moderate or severe damage to portions of the vehicle, or misaligned panels, bumpers, paragraph 48; cameras to capture surface scans of known vehicle types ranging from small compacts up to large pickup trucks and sport utility vehicles, paragraph 104); and determining based on the obtained physical object data, using at least one processor- implemented learning engine, findings data comprising structural deviation data representative of deviation between the obtained physical object data and normal physical object data representative of normal structural conditions for the determined physical object type (establish a baseline of the condition of a vehicle for the surface inspection of objects such as automobiles being scanned; the scanning system may capture three-dimensional surface data of the item; the surface data may encode surface deviation information indicative of possible damage, paragraph 44; the wear or damage of the vehicle may be directly evaluated and compared to a baseline for physical condition of the vehicle, paragraph 64; a comparison may be made between a pre-repair and post-repair scan of a vehicle in order to ensure that repairs have been completed; the return value of the vehicle question or to an idealized model for the make and model of vehicle, paragraph 119).
ge data type from a plurality of pre-determined image data types (the scanning system 104 may include one or more components for image capture of an item, paragraph 41; determining a vehicle type or detecting large-scale defects or damage such as a moderate or severe damage to portions of the vehicle, or misaligned panels, bumpers, paragraph 48; cameras to capture  surface scans of known vehicle types ranging from small compacts up to large pickup trucks and sport utility vehicles, paragraph 104; the evaluation of the vehicle may take into account an acceptable, predetermined amount of wear and tear, paragraph 168).
-Regarding claim 3, Franke further discloses the plurality of pre-determined image data types comprises one or more: a location in which a vehicle is located, an exterior portion of the vehicle, an interior portion of the vehicle, or a vehicle identification number (VIN) for the vehicle (the imaging devices 304 and projectors 314 may work together to map an item 306 such as the exterior of a vehicle, to identify any defects or damage, paragraph 111; vehicle scan for identifying a vehicle type and matching to other vehicle identification  information as an integrity check, or locating various panels and other hardware on an exterior of the vehicle, paragraph 123; obtaining identifying information may include obtaining a vehicle identification number, paragraph 128).
-Regarding claims 4 and 21, Franke further discloses determining the physical object type comprises: in response to determination that the physical object data corresponds to a captured image of a vehicle, segmenting associated image data from the captured image into one or more regions of interests and classifying the one or more regions of interest into respective one or more classes of vehicle parts (the report may include useful information such as pictures or other images; the damaged areas may be shown on a composite image sheet that includes a plurality of images of a vehicle; the images may show each of the individual damaged areas and the dents or damage included thereon, which can be color coded or the like for type, size, severity, depth, circularity, cause, repair cost, or any other suitable criteria, paragraph 60; the models 128 may include a three-dimensional model of a vehicle arranged foils, paragraph 85; the item 306 such as vehicle may include one or more panels 320; the panels 320 may generally include sections of a vehicle; the sections may correspond to a particular vehicle type and classification, paragraph 113).
-Regarding claim 7, Franke further discloses determining the structural deviation data between the captured physical object data and the normal physical object data comprises: detecting structural defects, using a structural defect learning- engine, for at least one of the segmented one or more regions of interest (establish a baseline of the condition of a vehicle for the surface inspection of objects. The surface data may encode surface deviation information indicate of possible damage , paragraph 44; the wear or damage of the vehicle may be directly evaluated and compared to a baseline for physical condition of the vehicle, paragraph 64; performing damage assessment in vehicles for detecting structural flaws by obtaining a current state of a vehicle, paragraph 36; the damaged areas may be shown on a composite image sheet that includes a plurality of image of a vehicle. The images may show each of the individual damaged areas and the dents or damage included thereon, which can be color coded or the like for type, size, severity, depth, circularity, cause , repair cost, or any other suitable criteria, paragraph 60; the memory on the analysis facility may store computer code for executing the rules engine, paragraph 53; damage such as dents or other surface defects may be evaluated initially using rules, machine learning, paragraph 139).
(performing damage assessment in vehicles for detecting structural flaws by obtaining a current state of a vehicle, paragraph 36; the damaged areas may be shown on a composite image sheet that includes a plurality of images of a vehicle. The images may show each of the individual damaged areas, paragraph 60; detecting large-scale defects or damage such as a moderate or severe damage to portions of the vehicle, paragraph 48; digital surface representation of larger-scale vehicle geometry used for detecting moderate or severe vehicle damage such as substantially deformed or destroyed panels, paragraph 55).
-Regarding claims 10 and 22, Franke further discloses deriving, based on the determined structural deviation data, repair data representative of operations to transform the physical object to a state approximating the normal structural conditions for the determined object type (automatically selecting a repair method based on the scan. The method may further include automatically creating a number of suggested repair methods based on the scan, and presenting the number of suggested repair methods to a user. Analyzing the scan may include determining whether the defect can be repaired using paintless dent repair, paragraph 20; a system for vehicle damage evaluation and repair may be used for damage assessment or other general assessment of a state of an item such as a vehicle. The system may perform image analysis to identify geometric variations associated with damage. In the case of vehicles, the system may be used to augment repair processes, paragraph 37; establishing a baseline, for detecting the quality of a repair, paragraph 36; more accurate estimates of the repairs that might be required to restore a vehicle to a previous state, paragraph 0143; in performing an analysis for repair, the remote resource 118 may be configured to compare a pre-repair scan of an item to a prior scan for the item to identify a potentially duplicative repair. The remote resource 118 may also or instead be configured to verify a repair by securing a post-repair scan from a second scanning system and to compare the post-repair scan to at least one of the pre-repair scan and a prior scan of the item, paragraph 77).
-Regarding claims 11 and 23, Franke further discloses deriving the repair data comprises: configuring a rule-driven decision logic process to determine a repair or replace decision for the physical object based, at least in part, on ground truth output generated by an optimization process applied to at least some of the determined structural deviation (the memory on the analysis facility may store computer code for executing the rules engine, paragraph 53; damage such as dents or other surface defects may be evaluated initially using rules, machine learning, paragraph 139; assist users I decision making during repair selectin process, paragraph 145; scanning system for optimized measurement areas based on different automobile models, i.t., covering the entire surface of different automobiles of varying sizes, surrounding walls, and a local computing system with two computers implementing data processing and the like suitable for damage assessment, paragraph 116).
-Regarding claim 13, Franke further discloses obtaining the physical object data for the physical object comprises: capturing image data of the physical object with one or more cameras providing one or more distinctive views of the physical object (the imaging device 304 map an item 306 such as the exterior of a vehicle, to identify any defects or damage, paragraph 111; the report 146 may useful information such as pictures or other images. The report 146 may also include various views of a model created by the scan, where the report 146 usefully arranges all surface views in a single sheet, paragraph 60).
-Regarding claim 14, Franke further discloses determining the physical object type comprises: identifying one or more features of the physical object from the obtained physical (the scanning system may scan any relevant portions of an item such as the vehicle, and then use data  processing techniques to detect features associated with damage, paragraph 7; features of one or more surfaces may be gathered for use in the creation of feature vectors that describe a surface, paragraph 175); and performing classification processing on the identified one or more features to select the physical object type from a dictionary of a plurality of object types (the data concerning damage may include information regarding the classification of the damage, including without limitation, location, size, repair cost, and so forth, paragraph 54; determining a particular vehicle type and classification, paragraph 113; the database 120 may include archives of each item that has been inputted into the system, paragraph 84; the system may use the geometry, surface normal, or any other derived, descriptive information about a surface in order to classify surface features as dents, paragraph 175).
-Regarding claim 19, Franke discloses a system (for damage evaluation and repair in vehicles, paragraph 35) comprising: an input stage to obtain physical object data for a physical object from one or more data acquisition devices (obtaining an image of a license plate for the vehicle, paragraph 20; the scanning system 104 may include one or more components for image capture of an item such as an automobile or other vehicle, paragraph 41); a controller, implementing one or more learning engines, in communication with a memory device to store programmable instructions ( the memory on the analysis facility may store computer code for executing the rules engine, paragraph 53; damage such as dents or other surface defects may be evaluated initially using machine learning, paragraph 139), to: determine a physical object type based on the obtained physical object data (image capture of an item such as an automobile or other vehicle, paragraph 41; determining a vehicle type or detecting large-scale defects or damage such as a moderate or severe damage to portions of the vehicle, or misaligned panels, bumpers, paragraph 48; cameras to capture surface scans of known vehicle types ranging from small compacts up to large pickup trucks and sport utility vehicles, paragraph 104); and determine based on the obtained physical object data, using at least one of the one or more learning engines, findings data comprising structural deviation data representative of deviation between the obtained physical object data and nonna1 physical object data representative of normal structural conditions for  the determined physical object type (establish a baseline of the condition of a vehicle for the surface inspection of objects such as automobiles being scanned . the scanning system may capture three-dimensional surface data of the item. The surface data may encode surface deviation information indicative of possible damage, paragraph 44; the war or damage of the vehicle may be directly evaluated and compared to a baseline for physical condition of the vehicle, paragraph 64; a comparison may be made between a pre-repair and post-repair scan of a vehicle in order to ensure that repairs have been completed. The return value of the vehicle may be assessed based on the condition of the vehicle, as compared to either or both of a baseline scan of the particular vehicle in question or to an idealized model for the make and model of vehicle, paragraph 119).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (U.S. PG-PUB NO. 2017/0147991).
Regarding claims 15 and 24, Franke further discloses generating guidance data (a variety of commercial resources and guides exist for estimating the cost of vehicle repair based on observable vehicle conditions and other objective inputs, paragraph 75; make an approval decision based on any suitable guidelines, paragraph 82), and collection of additional physical object data for the physical object (scanning techniques may be used to provide additional information or insights about the condition of a vehicle, paragraph 133; additional scanners and data acquisition devices may also be used to augment the capture of useful vehicle information. Using scanning devices for obtaining surface information or sub-surface information, including scanning systems based on ultrasonic, acoustic, optical, magnetic, x-ray, radio frequency, or other scanning mediums, as well as combinations of the foregoing. All such scanners 124 and scanning technologies may be used to obtain information relevant to a vehicle assessment, paragraph 47). Although Franke does not specifically teach generating feedback data based on the findings data, the feedback data comprising guidance data used to guide the collection of additional physical object data for the physical object, the examiner takes Official Notice that the specifics of guiding to perform a particular operation such as collecting additional data would have been well known and would involve routine skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for guiding collection of additional physical object data in the invention of Franke. One is motivated as such for receiving more insights or information for evaluating vehicle conditions (paragraph 133).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (U.S. PG-PUB NO. 2017/0147991) in view of Vaccaro (U.S. PG-PUB NO. 2006/0207116).
-Regarding claim 9, Franke further discloses structural deviation data, with damage data representative of one or more defects in the physical object (the scanning system may capture three-dimensional surface data of the item. The surface data may encode surface deviation information indicative of possible damage, paragraph 44; the wear or damage of the vehicle may be directly evaluated and compared to a baseline for physical condition of the vehicle, paragraph 64). Franke is silent to teaching that determining, based on the determined structural deviation data, hidden damage data representative of one or more hidden defects in the physical object not directly measurable from the captured physical object data, wherein the hidden damage data for at least some of the one or more hidden defects is associated with a confidence level value representative of the likelihood of existence of the respective one of the one or more hidden defects. However, the claimed limitation is well known in the art as evidenced by Vaccaro.
In the same field of endeavor, Vaccaro teaches radiographic inspection techniques (paragraph 1) and hidden damage data representative of one or more hidden defects in the physical object (radiographic inspection may be employed beneficially to detect hidden defects, such as cracks, gaps, and corrosion, to assess internal damage, and to detect foreign objects, paragraph 2) and confidence level associated with hidden defects (an alignment quality indicator that provides accurate feedback to an interpreter of the radiographs thus improving inspection detection during fastener inspection, paragraph 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Franke with the teaching of Vaccaro in order to improve inspection confidence of detected defects based on quality or confidence indicator (Vaccaro, paragraph 9).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (U.S. PG-PUB NO. 2017/0147991) in view of Grass (U.S. PG-PUB NO. 2013/0039559).
Regarding claim 12, Franke is silent to teaching that the optimization process comprises a stochastic gradient descent optimization process. However, the claimed limitation is well known in the art as evidenced by Grass.
In the same field of endeavor, Grass teaches the optimization process comprises a stochastic gradient descent optimization process (enhanced image data based on a stochastic gradient descent optimization algorithm, paragraph 8; the adaptive stochastic gradient descent optimization algorithm is applied with adaptive step size prediction, paragraph 31).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Franke with the teaching of Grass in order to provide enhancing image data through optimization process (Grass, paragraph 8).
Claim 16-18 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franke (U.S. PG-PUB NO. 2017/0147991) in view of Sachire (U.S. PG-PUB NO. 2011/0196800).
-Regarding claim 16, Franke further discloses representing completion of the one or more portions of the physical object (a comparison may be made between a pre-repair and post-repair scan of a vehicle in order to ensure that repairs have been completed. This is useful as an objective verification checkpoint before an insurance company settles a claim or issues a payment to a vehicle owner or a repair shop that billed for the repair, paragraph 119; evaluating the adequacy of repairs after they have been completed, paragraph 70). 
Franke is silent to teaching that generating the feedback data comprises: generating, based on the findings data, synthetic subject data representative of information completeness levels for one or more portions of the physical object. However, the claimed limitation is well known in the art as evidenced by Sachire.
(provide feedback to the repair facility concerning the completeness of the repair and/or compliance with the set of predetermined criteria, paragraph 24; ensuring completeness of automotive repair. Each predefined field may be related to a particular stage and/or step of the repair process corresponding to the set of predetermined repair specifications, paragraph 14, 15; each stage of a repair process may have a set of more detailed criteria for which data can be collected. Major categories of the repair process may have several related subcategories. Each of the subcategories may comprise data entry fields 202 displayed in a format that facilitates completion by the repair facility in a manner consistent with the general process flow of the subcategory. As the repair process progresses, the criteria set out in each major category is completed by the repair facility thereby ensuring that the repair is conducted according to the set of predetermined repair specifications, paragraph 18).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Franke with the teaching of Sachire in order to provide ensuring that the repair is conducted according to the set of predetermined repair specifications by tracking process progress or levels (Sachire, paragraph 18).
-Regarding claim 17, Franke further teaches generating graphical data representative of information for the one or more portions of the physical object, the graphical data configured to be rendered in an overlaid configuration on one or more captured images of the physical object to visually indicate the information for the one or more portions of the physical object (measuring the dents where they are detected, and providing summary data, graphical representations, paragraph 130; the damaged areas may be shown on a composite image sheet that includes a plurality of image of a vehicle. The images may show each of the individual damaged areas and the dents or damage included thereon, which can be color coded or the like for type, size, severity, depth, circularity, cause, repair cost, or any other suitable criteria, paragraph 60). 
Franke is silent to teaching that generating graphical data representative of information completeness levels for the one or more portions of the physical object, the graphical data configured to be rendered in an overlaid configuration on one or more captured images of the physical object to visually indicate the information completeness levels for the one or more portions of the physical object. However, the claimed limitation is well known in the art as evidenced by Sachire.
In the same field of endeavor, Sachire teaches generating data representative of information completeness levels for one or more portions of the physical object (provide feedback to the repair facility concerning the completeness of the repair and/or compliance with the set of predetermined criteria, paragraph 24; ensuring completeness of automotive repair. Each predefined field may be related to a particular stage and/or step of the repair process corresponding to the set of predetermined repair specifications, paragraph 14, 15; each stage of a repair process may have a set of more detailed criteria for which data can be collected. Major categories of the repair process may have several related subcategories. Each of the subcategories may comprise data entry fields 202 displayed in a format that facilitates completion by the repair facility in a manner consistent with the general process flow of the subcategory. As the repair process progresses, the criteria set out in each major category is completed by the repair facility thereby ensuring that the repair is conducted according to the set of predetermined repair specifications, paragraph 18).

-Regarding claim 18, Franke further discloses a device comprising sensors to capture the additional physical object data for the physical object for at least one portion of the physical object (scanning techniques may be used to provide additional information or insights about the condition of a vehicle, paragraph 133; additional scanners and data acquisition devices may also be used to augment the capture of useful vehicle information. Using scanning devices for obtaining surface information or sub-surface information, including scanning systems based on ultrasonic, acoustic, optical, magnetic, x-ray, radio frequency, or other scanning mediums, as well as combinations of the foregoing. All such scanners 124 and scanning technologies may be used to obtain information relevant to a vehicle assessment, paragraph 47), and representing completion of the one or more portions of the physical object (a comparison may be made between a pre-repair and post-repair scan of a vehicle in order to ensure that repairs have been completed. This is useful as an object verification checkpoint before an insurance company settles a claim or issues a payment to a vehicle owner or a repair shop that billed for the repair, paragraph 119; evaluating the adequacy of repairs after they have been completed, paragraph 70).
Franke is silent to teaching that causing, based at least in part on the feedback data, actuation of a device comprising sensors to capture the additional physical object data for the physical object for at least one portion of the physical object for which a corresponding 
In the same field of endeavor, Sachire teaches generating data representative of information completeness levels for one or more portions of the physical object (provide feedback to the repair facility concerning the completeness of the repair and/or compliance with the set of predetermined criteria, paragraph 24; ensuring completeness of automotive repair. Each predefined field may be related to a particular stage and/or step of the repair process corresponding to the set of predetermined repair specifications, paragraph 14, 15; each stage of a repair process may have a set of more detailed criteria for which data can be collected. Major categories of the repair process may have several related subcategories. Each of the subcategories may comprise data entry fields 202 displayed in a format that facilitates completion by the repair facility in a manner consistent with the general process flow of the subcategory. As the repair process progresses, the criteria set out in each major category is completed by the repair facility thereby ensuring that the repair is conducted according to the set of predetermined repair specifications, paragraph 18).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Franke with the teaching of Sachire in order to provide ensuring that the repair is conducted according to the set of predetermined repair specifications by tracking process progress or levels (Sachire, paragraph 18).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664